Citation Nr: 1519945	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-28 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (IHD).
 
2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan which granted service connection for IHD, assigning a 10 percent rating effective December 24, 2010.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The Veteran asserted in his April 2013 notice of disagreement (NOD) that he was "unable to work or function normally" due to the negative effects of his IHD.  A TDIU is encompassed in a claim for increased rating or the appeal of an initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher rating includes a claim for TDIU. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to an initial disability rating in excess of 10 percent for his serviced-connected IHD.  The Board's review of the record reveals that further RO action with respect to the claims on appeal is warranted.

In his April 2013 NOD, the Veteran stated he had extreme fatigue and dizziness, along with shortness of breath, which made him unable to perform many daily activities.  He also stated that he was short of breath even at rest.  He further reported that he was required to use an oxygen mask twenty-four hours a day, seven days a week, and was unable to work or function normally.

The Veteran was most recently afforded a VA examination in April 2014 to assess the severity of his service-connected IHD.  The examiner did not conduct a diagnostic exercise test, but rather noted that the Veteran denied experiencing symptoms with any level of physical activity.  Given the Veteran's asserted symptomatology and the fact that the current rating criteria for IHD is largely based on metabolic equivalents (METs) results, the claim must be remanded in order to schedule another VA examination that provides METs results based on an exercise test.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

Although the Veteran asserts that his service connected IHD results in unemployability, the AOJ has not explicitly considered the question of TDIU.   Furthermore, the Veteran has not been provided notice regarding the evidence necessary to substantiate such claim.  See Bernard v. Brown, 4 Vet. App. 384.  Therefore, further development is required to adjudicate the Veteran's claim for TDIU.

Lastly, an effort should be made to obtain any records pertaining to ongoing treatment for his heart disorder the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Develop the issue of entitlement to a total disability rating based upon unemployability due to service-connected disabilities, providing the Veteran with appropriate notice, claims forms, and the opportunity to respond at every point in the process.

3. Schedule the Veteran for an examination with an appropriate examiner to determine the current severity and effects of his IHD, to include coronary artery disease (CAD).  All necessary test and studies shall be performed, including a cardiac stress test if the Veteran is deemed capable of participation therein. 

The entire claims file must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's claims file has been reviewed.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail and correlated to a specific diagnosis.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After any further development deemed necessary, readjudicate the remaining appeal.  If the determination remains unfavorable to the Veteran, provide the Veteran a supplemental statement of the case, and return the case to the Board after he has had an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




